1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4    CODY LEAVITT,                                     Case No. 2:12-cv-00625-MMD-NJK
5                                       Petitioner,                    ORDER
            v.
6
     DWIGHT NEVEN, et al.,
7
                                    Respondents.
8

9           This pro se habeas petition comes before the Court on Respondents’ motion to

10   dismiss (ECF No. 124). Petitioner has opposed (ECF No. 125), and Respondents have

11   replied (ECF No. 140). Petitioner has also filed several miscellaneous motions, including

12   a motion for discovery and an evidentiary hearing (ECF No. 126).

13   I.     BACKGROUND

14          Petitioner in this action challenges his 2009 state court conviction, pursuant to a

15   guilty plea, of battery causing substantial bodily harm with use of a deadly weapon. (ECF

16   No. 50 at 1-2.) The charges arose from a fight between Petitioner and Jarred Blake on

17   December 17, 2006. Affidavits submitted by Petitioner as part of his postconviction

18   petition in state court describe the following.

19          On the night of December 17, 2006, Blake discovered his ex-girlfriend, Ruby

20   Carrillo, hanging out with his friend, Petitioner, at Petitioner’s house. Blake asked Carrillo

21   to come outside, which she did. Blake began to yell at Carrillo and then began to choke

22   her until he was pulled off by his brother. Petitioner came outside, waving a knife and

23   threatening to stab and kill Blake but was held back by his mother and Carrillo. Blake

24   pulled out a knife, Petitioner broke free, and the two met in the middle of the yard, where

25   Blake kicked Petitioner, who stumbled but stayed upright. As Petitioner regained his

26   ///

27   ///

28   ///
1    balance, he stood up and swung at Blake with the knife, stabbing Blake in his right side.1
2    (ECF No. 56-7 (Ex. G) at 27-28.)2
3           Carrillo drove Blake to the hospital, and on the way to the hospital, Blake put his
4    knife in Carrillo’s glovebox. Carrillo found the knife a few days later and took it to police.
5    (Id. at 35.)
6           Petitioner was charged with battery with use of a deadly weapon causing
7    substantial bodily harm. (ECF No. 56-2 (Ex. B) at 2.) He entered a plea pursuant to global
8    negotiations (ECF No. 56-4 (Ex. D) at 2-6) in which he also agreed to enter a plea in a
9    separate criminal case.3 Petitioner was sentenced to four to ten years, concurrent to his
10   sentence in the other case. Since filing his Petition, Petitioner has been released from
11   custody.
12          The Petition in this case, filed in 2012, was dismissed in 2015 as completely
13   unexhausted. (ECF Nos. 1; 68.) After the dismissal, Petitioner returned to state court to
14   exhaust his claims through the filing of a third state habeas petition. (ECF No. 98-1 (Ex.
15   DD).) Following the Nevada Court of Appeals’ decision affirming denial of his petition as
16   untimely and successive (ECF No. 98-11 (Ex. NN)), Petitioner filed a motion to reopen
17   this action, which this Court granted. The Court ordered Respondents to answer or
18   otherwise respond to the amended petition.
19   ///
20
            1This  information came from Blake’s own affidavit. In his affidavit, Blake states that
21   it was Petitioner who charged him, but in an email he purportedly wrote during Petitioner’s
     state postconviction proceedings, Blake indicates he charged Petitioner first. (ECF No.
22   56-7 (Ex. G) at 30.) An affidavit submitted by Blake’s brother also seems to indicate that
23   it was Blake who charged Petitioner first. (Id. at 38.)
            2The exhibits cited in this order, constituting the relevant state court record, are
24
     located at ECF Nos. 51, 56, 98, 111 and 124.
25
            3Petitionerwas charged in the companion case with battery with use of a deadly
26   weapon, first degree kidnapping, sexual assault with a minor under fourteen, lewdness
     with a minor under fourteen, and battery with intent to commit sexual assault. (Leavitt v.
27
     Neven, No. 2:12-cv-987-JCM-CWH, ECF Nos. 61-3; 61-6.) He ultimately pleaded guilty
28   to child abuse and neglect with substantial bodily harm. He was represented by the same
     attorney in both cases. That conviction is the subject of another federal petition in Case
     No. 2:12-cv-987-JCM-CWH.
                                                  2
1           Respondents now move to dismiss the Petition as untimely, unexhausted, and
2    procedurally defaulted.
3    II.    TIMELINESS
4           The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) established
5    a one-year period of limitations for federal habeas petitions filed by state prisoners. The
6    limitations period runs from the latest of
7           (A)    the date on which the judgment became final by the conclusion of
                   direct review or the expiration of the time for seeking such review;
8
            (B)    the date on which the impediment to filing an application created by
9                  State action in violation of the Constitution or laws of the United
                   States is removed, if the applicant was prevented from filing by such
10                 State action;
11          (C)    the date on which the constitutional right asserted was initially
                   recognized by the Supreme Court, if the right has been newly
12                 recognized by the Supreme Court and made retroactively applicable
                   to cases on collateral review; or
13
            (D)    the date on which the factual predicate of the claim or claims
14                 presented could have been discovered through the exercise of due
                   diligence.
15

16   28 U.S.C. § 2244(d)(1). The limitations period is tolled while “a properly filed application
17   for State post-conviction or other collateral review with respect to the pertinent judgment
18   or claim is pending.” Id. § 2244(d)(2). An untimely state habeas petition is not “properly
19   filed” and thus does not toll the limitations period. Pace v. DiGuglielmo, 544 U.S. 408, 413
20   (2005).
21          Respondents argue that the Petition is untimely. (ECF No. 124 at 5-7.)
22   Respondents’ argument is apparently based on the incorrect premise that the Petition is
23   deemed filed as of the date of reopening this action. The Court reopened this action,
24   which reopened the amended petition filed on September 27, 2013. To the extent
25   Respondents argue that the amended petition was untimely when it was filed on
26   September 27, 2013, the amended petition relates back, in its entirety, to the original
27   petition in this case, which Respondents concede was timely. Accordingly, the motion to
28   dismiss this action as untimely will be denied.


                                                  3
1    III.   EXHAUSTION
2           Under 28 U.S.C. ' 2254(b)(1)(A), a habeas petitioner first must exhaust state court
3    remedies on a claim before presenting that claim to the federal courts. To satisfy this
4    exhaustion requirement, the claim must have been fairly presented to the state courts
5    completely through to the highest state court level of review available. E.g., Peterson v.
6    Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d 1069,
7    1075 (9th Cir. 2003). In the state courts, the petitioner must refer to the specific federal
8    constitutional guarantee upon which she relies and must also state the facts that entitle
9    her to relief on that federal claim. E.g., Shumway v. Payne, 223 F.3d 983, 987 (9th Cir.
10   2000). That is, fair presentation requires that the petitioner present the state courts with
11   both the operative facts and the federal legal theory upon which the claim is based. E.g.,
12   Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005). The exhaustion requirement
13   insures that the state courts, as a matter of federal-state comity, will have the first
14   opportunity to pass upon and correct alleged violations of federal constitutional
15   guarantees. See, e.g., Coleman v. Thompson, 501 U.S. 722, 731 (1991).
16          Respondents argue that the Petition remains unexhausted because Petitioner did
17   not present any claims in his return to state court. Rather, they argue, his petition stated
18   only “see habeas,” and although petitioner claims he attached his federal petition to his
19   filing, the federal petition was “left side filed” (ECF No. 124 at 9), meaning that it was a
20   loose document and not part of the active state court record.
21          Even assuming the federal petition was attached to the state court petition, the
22   Court is not convinced that a petition stating only the term “see habeas” over and over
23   again, without more, constitutes fair presentation of the claims in the federal petition to
24   the state courts. The term “see habeas” does not make clear what Petitioner is referring
25   to. Moreover, it is not clear that the state courts actually understood Petitioner to be
26   attempting to incorporate his federal petition by reference. The state trial court, in finding
27   that Petitioner had failed to establish cause and prejudice, noted that Petitioner “just
28   continues to say ‘See Habeas’ [and] failed to set forth any specific factual allegations in


                                                   4
1    the instant matter.” (ECF No. 98-10 (Ex. MM) at 6.) The Court need not decide the issue,
2    however. It is clear that even if Petitioner’s claims remain unexhausted, they are
3    procedurally defaulted.4
4    IV.    PROCEDURAL DEFAULT
5           A federal court cannot review a claim “if the Nevada Supreme Court denied relief
6    on the basis of ‘independent and adequate state procedural grounds.’” Koerner v. Grigas,
7    328 F.3d 1039, 1046 (9th Cir. 2003). In Coleman v. Thompson, the Supreme Court held
8    that a state prisoner who fails to comply with the state’s procedural requirements in
9    presenting his claims is barred from obtaining a writ of habeas corpus in federal court by
10   the adequate and independent state ground doctrine. Coleman v. Thompson, 501 U.S.
11   722, 731-32 (1991). A state procedural bar is “adequate” if it is “clear, consistently applied,
12   and well-established at the time of the petitioner’s purported default.” Calderon v. United
13   States District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996). A state procedural bar
14   is “independent” if the state court “explicitly invokes the procedural rule as a separate
15   basis for its decision.” Vang, 329 F.3d at 1074. A state court’s decision is not
16   “independent” if the application of the state’s default rule depends on the consideration of
17   federal law. Park v. California, 202 F.3d 1146, 1152 (9th Cir. 2000).
18          The Nevada Court of Appeals affirmed dismissal of Petitioner’s third state petition
19   as successive and untimely under NRS § 34.810 and § 34.726. (ECF No. 98-11 (Ex.
20   NN).) To the extent the third petition did not exhaust Petitioner’s claims, it is clear that
21   these bars would apply to any petitions Petitioner might bring in the future to exhaust his
22   claims. The Ninth Circuit has held that application of the timeliness rule in NRS §
23   34.726(1) is an independent and adequate state law ground for procedural default. Moran
24   v. McDaniel, 80 F.3d 1261, 1268-70 (9th Cir. 1996); see also Valerio v. Crawford, 306
25   F.3d 742, 778 (9th Cir. 2002). The Ninth Circuit also has held that, at least in non-capital
26   cases, NRS § 34.810 is an independent and adequate state ground for procedural default.
27
            4A claim may be considered procedurally defaulted if “it is clear that the state court
28
     would hold the claim procedurally barred.” Sandgathe v. Maass, 314 F.3d 371, 376 (9th
     Cir. 2002).
                                                5
1    Vang, 329 F.3d at 1074; Bargas v. Burns, 179 F.3d 1207, 1210-12 (9th Cir. 1999). The
2    Nevada Court of Appeals’ decision did not depend on the application of federal law in
3    deciding that the Petition was procedurally barred. Accordingly, the Nevada Court of
4    Appeals relied on independent and adequate state law grounds in affirming the dismissal
5    of Petitioner’s second state habeas petition as untimely and successive. The claims are
6    therefore procedurally defaulted.
7           Where such a procedural default constitutes an adequate and independent state
8    ground for denial of habeas corpus, the default may be excused only if “a constitutional
9    violation has probably resulted in the conviction of one who is actually innocent,” or if the
10   prisoner demonstrates cause for the default and prejudice resulting from it. Murray v.
11   Carrier, 477 U.S. 478, 496 (1986).
12          To demonstrate cause for a procedural default, the petitioner must “show that
13   some objective factor external to the defense impeded” his efforts to comply with the state
14   procedural rule. Murray, 477 U.S. at 488. For cause to exist, the external impediment
15   must have prevented the petitioner from raising the claim. See McCleskey v. Zant, 499
16   U.S. 467, 497 (1991). With respect to the prejudice prong, the petitioner bears “the burden
17   of showing not merely that the errors [complained of] constituted a possibility of prejudice,
18   but that they worked to his actual and substantial disadvantage, infecting his entire
19   [proceeding] with errors of constitutional dimension.” White v. Lewis, 874 F.2d 599, 603
20   (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152, 170 (1982)).
21          To demonstrate a fundamental miscarriage of justice, a petitioner must show the
22   constitutional error complained of probably resulted in the conviction of an actually
23   innocent person. Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). “‘[A]ctual
24   innocence’ means factual innocence, not mere legal insufficiency.” Bousley v. United
25   States, 523 U.S. 614, 623 (1998). This is a narrow exception, and it is reserved for
26   extraordinary cases only. Sawyer v. Whitley, 505 U.S. 333, 340 (1992). Bare allegations
27   unsupplemented by evidence do not tend to establish actual innocence sufficient to
28   overcome a procedural default. Thomas v. Goldsmith, 979 F.2d 746, 750 (9th Cir. 1992).


                                                  6
1           Demonstrating actual innocence is a narrow “gateway” through which a petitioner
2    can obtain federal court consideration of habeas claims that are otherwise procedurally
3    barred. Schlup v. Delo, 513 U.S. 298, 314-15 (1995); Lee v. Lampert, 653 F.3d 929, 932
4    (9th Cir. 2011) (en banc); see also McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). In
5    this regard, “actual innocence” means actual factual innocence, not mere legal
6    insufficiency. See, e.g., Sawyer v. Whitley, 505 U.S. 333, 339 (1992). “To be credible, [an
7    actual innocence] claim requires petitioner to support his allegations of constitutional error
8    with new reliable evidence -- whether it be exculpatory scientific evidence, trustworthy
9    eyewitness accounts, or critical physical evidence -- that was not presented at trial.”
10   Schlup, 513 U.S. at 324. The narrow Schlup standard is satisfied only if the new, reliable
11   evidence, together with the evidence adduced at trial, demonstrates that it is more likely
12   than not that no reasonable juror would have found the petitioner guilty beyond a
13   reasonable doubt. Id. at 329.
14          “[T]enable actual-innocence gateway pleas are rare: ‘[A] petitioner does not meet
15   the threshold requirement unless he persuades the district court that, in light of the new
16   evidence, no juror, acting reasonably, would have voted to find him guilty beyond a
17   reasonable doubt.’” McQuiggen, 569 U.S. at 386 (quoting Schlup, 513 U.S. at 329); see
18   also House v. Bell, 547 U.S. 518, 538 (2006) (emphasizing that the Schlup standard is
19   “demanding” and seldom met).
20          It is unclear whether the actual innocence gateway always applies to petitioners
21   who pled guilty. See Smith v. Baldwin, 510 F.3d 1127, 1140 n.9 (9th Cir. 2007).
22          Petitioner argues that his procedural default is excused pursuant to Martinez v.
23   Ryan, 566 U.S. 1 (2012), due to the ineffective assistance of post-conviction counsel and
24   because he is actually innocent. Petitioner’s actual innocence claim is apparently based
25   on two alternative arguments: Either he is actually innocent because he acted in self-
26   defense, or he is actually innocent because Blake was stabbed by his own knife and not
27   by Petitioner. With respect to the second argument, Petitioner appears to theorize that
28   ///


                                                   7
1    Blake may have stabbed himself, including possibly by tripping and falling on his own
2    knife.
3             Following review of the record, the Court concludes that the procedural default
4    issue has been insufficiently developed, in particular with respect to Petitioner’s gateway
5    claim of actual innocence. In state court, Petitioner submitted the report of an expert who
6    reviewed some of Blake’s medical records and photographs of Blake’s wound, and
7    concluded, among other things, that “the angle/orientation of knife blade penetration into
8    J. Blake’s abdomen is inconsistent with a thrusting/swinging arm/knife action by
9    [petitioner] even if unresisted” and that “the angle/orientation of knife blade penetration
10   into J. Blake’s abdomen is consistent with inherent reactionary anatomical movement
11   patterns of an individual such as J. Blake holding a knife in his right hand while falling
12   forward.” (ECF No. 56-17 (Ex. Q) at 10-12.)5 The import of these findings cannot at this
13   juncture be evaluated. Accordingly, the Court will deny the motion to dismiss on the basis
14   of procedural default without prejudice and will appoint Petitioner counsel to represent
15   him for the duration of these proceedings. Respondents will be free to raise the procedural
16   default defense—and only the procedural default defense—in a renewed motion to
17   dismiss after counsel has appeared in this matter, or they may choose to renew it in an
18   answer.
19   V.       CONCLUSION
20            The Court notes that the parties made several arguments and cited to several
21   cases not discussed above. The Court has reviewed these arguments and cases and
22   determines that they do not warrant discussion as they do not affect the outcome of the
23   motions before the Court.
24            It is therefore ordered that the motion to dismiss (ECF No. 124) is denied as
25   follows:
26            1.     The motion to dismiss the Petition as untimely is denied.
27            2.     The motion to dismiss the Petition as unexhausted is denied.
28
              5Citation   is to CM/ECF number at the top of the page.
                                                    8
1           3.     The motion to dismiss the Petition as procedurally defaulted is denied
2    without prejudice to renew following the appearance of counsel on Petitioner’s behalf.
3           It is further ordered that the Court sua sponte reconsiders its order denying
4    appointment of counsel, determines that appointment of counsel is in the interests of
5    justice, and appoints Petitioner counsel. A separate order appointing counsel and setting
6    deadlines for the filing of a renewed motion to dismiss or answer will issue forthwith.
7           It is further ordered that Petitioner’s motion for discovery and an evidentiary
8    hearing (ECF No. 126) is denied without prejudice.
9           It is further ordered that in light of the appointment of counsel, Petitioner’s
10   “Martinez” motion (ECF No. 127) and motion for reconsideration regarding PACER fees
11   (ECF No. 133) are denied.
12          It is further ordered that Petitioner’s motion to consolidate (ECF No. 132) is denied.
13          DATED THIS 11th day of February 2019.
14

15                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27
28


                                                  9
